Filed 12/14/20 Natasha J. v. Superior Court CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

NATASHA J.,                                                   B303115

         Petitioner,                                          (Los Angeles County
                                                              Super. Ct. No. 19CCJP02504A)
         v.

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

         Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Real Party in Interest.

      ORIGINAL PROCEEDING; petition for extraordinary writ,
Craig S. Barnes, Judge. Petition denied.
      Patricia K. Saucier, under appointment by the Court of
Appeal, for Petitioner.
      No appearance for Respondent.
     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and William T. Thetford, Deputy County
Counsel for Real Party in Interest.
                    _______________________

      Natasha J. (Mother) purports to appeal the order of the
juvenile court denying her reunification services with her infant
son K.J. on the ground the evidence was insufficient to establish
the applicability of Welfare and Institutions Code1 section 361.5,
subdivision (b)(10). We construe the appeal as a petition for
extraordinary writ and deny the petition.
      FACTUAL AND PROCEDURAL BACKGROUND
I.     2012 Dependency Proceeding
       On July 3, 2012, Mother’s two sons, S.B. and T.R., were
eight years old and five years old, respectively. The Department
of Children and Family Services (DCFS) received a referral when
Mother was found by law enforcement punching S.B. after he
accidentally started a backyard fire. The home was filthy, with
dirty clothing everywhere and a butcher knife on the floor.
Mother, who had suffered from bipolar disorder and
schizophrenia since she was a child, admitted she had not been
taking her prescribed medication at the time of the incident: “I
wasn’t taking them obviously and that’s why I’m here; I wasn’t
taking my meds.” DCFS removed the children from Mother’s
custody. Mother was arrested and was later convicted of willful
cruelty to a child.



1    All further undesignated statutory references are to the
Welfare and Institutions Code.




                                 2
       DCFS filed a petition alleging the children were subject to
juvenile court jurisdiction under section 300, subdivisions (a)
(serious physical harm), (b) (failure to protect), and (g) (children
left without means of support). The petition contained five
allegations involving Mother: she physically abused S.B. by
kicking him, punching him, and banging his head against a
counter; she suffered from schizophrenia and bipolar disorder,
impairing her ability to parent her sons; her substance abuse
problem impaired her ability to parent her sons; she engaged in
domestic violence with her boyfriend in front of the children; and
Mother was incarcerated with an unknown release date. The
juvenile court found true all allegations of the petition.
       The children received reunification services from July 2012
to July 25, 2013, but Mother refused to participate. The status
review report for the July 25, 2013 hearing read, “Mother was
offered Court Family Reunification Services, but mother
reported, ‘I do not want to participate in reunification services
because it is too difficult.’ While mother had phone contact and
face to face contact with her children, mother was non-compliant
to services and was unable to reunify with her children.”
Reunification services were terminated on July 25, 2013, at the
12-month review hearing, and the children were placed in legal
guardianships with an extended family member in November
2013.2


2     The record lists two dates for the termination of
reunification services: July 25, 2013 (the date of the 12-month
review hearing), and February 26, 2014. As the court selected a
permanent plan of legal guardianship in November 2013, we
conclude the earlier date is correct.




                                 3
II.   Present Dependency Proceeding
      Mother gave birth to K.J. in March 2019. A few days later,
Natasha underwent a mental health examination and was
diagnosed with bipolar disorder and schizophrenia. On April 9,
2019, K.J. suffered a seizure and stopped breathing; he was
hospitalized overnight. On April 10 or 11, 2019, a nurse
following up on Mother’s mental health with a home visit found
Mother had not been taking her psychotropic medications and
was suicidal. A psychiatric mobile response team was called, but
Mother was not hospitalized. Mother failed to bring K.J. to his
post-hospitalization follow-up appointment on April 18, 2019.
The hospital attempted to contact Mother because K.J. needed
medical attention, but she did not respond. On April 18, 2019,
DCFS received a referral regarding Mother’s untreated mental
health problems and her failure to secure medical care for K.J.
      That day, Mother sent a text message to her oldest son in
which she said “the best thing I can do is give up [K.J.] until I get
back on track with God and myself.” She told her sister she was
going to the police station to surrender K.J. A cousin, C.T.,
assumed care of K.J. when Mother attempted to relinquish him
to the police. Mother was detained by the police, and when
interviewed she told DCFS she had known she had a warrant for
her arrest and had turned herself in because it was her best
safety plan for K.J. She did not want to “walk around the streets
with” K.J. knowing she would be detained, and she had hoped to
avoid DCFS involvement.
      DCFS interviewed Mother on the day she turned herself in.
Mother said she was on parole after four years of incarceration.
She had been in a residential facility where she received drug
testing and classes, but she left the program in violation of her




                                  4
parole because her doctor had recommended she live elsewhere
but her parole officer would not permit her to leave the facility.
Mother said she was homeless, unable to sleep, and depressed
because she was “set up to fail.” She had bipolar disorder,
schizophrenia, and depression. She attributed her mood
instability to a lack of family support but also disclosed she had
discontinued her mood-stabilizing and anti-anxiety medications
because they made her too sleepy to care for K.J. Mother denied
suicidal thoughts but told DCFS she claimed to be suicidal so she
could get help and stay in different facilities. Mother denied
wanting to relinquish K.J. due to suicidal thoughts or mental
health issues.
       Mother disclosed K.J.’s father had pushed her while she
was pregnant, causing her to fall and be hospitalized with
vaginal bleeding. She attributed the earlier dependency
proceeding to domestic violence, stating her older sons had been
removed from her custody because of an incident of violence with
another man. She reported one of her older sons “set their house
on fire because he did not know how to deal with the domestic
violence.” Mother denied using corporal punishment but said the
police had detained her because they believed she had hit her
son.
       When DCFS expressed concern about Mother’s ability to
care for K.J., she began to scream and cry. She screamed she did
not want to fight anymore and would not listen to the social
worker.
       Mother had told her case worker at her residential facility
she wanted to give up the baby. Joyce C., the older boys’ legal
guardian, told DCFS Mother had shown up at her home a few
days earlier and wanted her to take custody of K.J. She had




                                5
appeared confused and uncertain what to do with the baby. C.T.
also advised DCFS Mother had tried to give up her older children
too, and earlier DCFS referrals included multiple reports of
Mother failing to return after leaving the older boys with others.
C.T. told DCFS she did not believe Mother could care for K.J. due
to her mental health problems.
       Mother’s parole officer told DCFS she had been placed at
the Female Offender Treatment and Employment Program in
August 2018. She tested negative for drugs while she was there.
Mother was required to attend classes and a clinic for mental
health treatment. Mother was noncompliant with her services
and left the facility without permission in November 2018,
ultimately leading to the issuance of a warrant for her arrest.
The parole officer’s primary concerns were Mother’s housing
instability, her financial instability, and no management of her
mental health.
       DCFS took one-month-old K.J. into custody and filed a
petition on April 22, 2019, alleging he came within the
jurisdiction of the juvenile court under section 300, subdivisions
(a), (b)(1), and (j) (abuse of sibling). DCFS alleged Mother and
K.J.’s father3 engaged in domestic violence, endangering K.J.;
Mother had paranoid schizophrenia, bipolar disorder, depression
and suicidal ideation, and failed to take prescribed psychotropic
medication, rendering her unable to provide K.J. with regular
care and supervision; Mother had failed to obtain necessary
follow-up care for K.J. after he was hospitalized for a seizure
disorder and apnea and diagnosed with a heart murmur; Mother


3     The alleged father did not participate in the proceedings in
juvenile court and is not a party to this appeal.




                                6
had requested K.J. be removed from her care, and she was unable
and unwilling to provide for him; and Mother’s other children had
been juvenile dependents who received permanent placement
services due to Mother’s mental health problems.
       DCFS believed continued detention of K.J. was necessary
because Mother had turned herself in without making
appropriate plans for his care, she failed to obtain medical care
for K.J., she was not taking her prescribed psychotropic
medication, and her older children had been “removed from her
care and custody as a result[] of [her] inability to manage her
mental health.” Mother had been “provided Court Family
Reunification services with concerns for prior substance abuse,
mental health, and domestic violence and Mother was unable to
reunify with her children as she was non-compliant with
services.”
       In April 2019, Mother was hospitalized for mental health
treatment and stabilization, and she was released in May 2019 to
a crisis residential treatment program for continued treatment,
observation, and stabilization. In a June 2019 DCFS interview,
Mother denied domestic violence during her pregnancy and said
K.J.’s father had not pushed her; she fell on her own. She
disclosed she had been diagnosed with bipolar disorder, paranoid
schizophrenia, depression, and suicidal ideation at the age of 13.
She was angry at DCFS because she felt she was being judged for
her mental health problems. The social worker explained that
mental health issues are not necessarily a concern, but untreated
mental health issues are. Mother insisted she had always
treated her mental health issues, but provided no information
when asked for treatment details, instead accusing DCFS of




                                7
exacerbating her mental health problems by removing her older
children from her care.
      Mother denied receiving reunification services during her
older sons’ dependency proceedings, said DCFS did not help her,
and announced she would not speak further with DCFS. She
maintained her history was irrelevant, but the social worker
explained it was relevant because she had not complied with
services in the past and the present allegations were similar to
those made before. Mother became enraged and told the social
worker she planned to focus on herself and would not fight with
DCFS about K.J. She said DCFS could have K.J.
      In May 2019, Mother began working with a therapist; the
therapist told DCFS Mother wanted to reunify with her children.
After Mother moved to another facility in June 2019, she told
DCFS she would no longer go to court because she would have to
get up early, which was “not fair” to her. When DCFS attempted
to arrange visitation, Mother said she no longer wanted contact
with K.J. or DCFS. Mother, however, did continue visiting K.J.
weekly.
      At the jurisdictional hearing in October 2019, the juvenile
court dismissed the allegation under section 300, subdivision (j)
and sustained the four subdivision (b)(1) allegations that
Mother’s mental health problems and failure to take medication
rendered her unable to provide regular care and supervision; she
had failed to obtain necessary follow-up medical care for K.J.
after his hospitalization and diagnosis; she had requested K.J. be
removed from her care and was unable and unwilling to provide




                                8
care and supervision to him; and she had engaged in violent
altercations with the alleged father.4
       Mother did not appear for the dispositional hearing in
November 2019. DCFS argued reunification services should not
be provided pursuant to section 361.5, subdivision (b)(10) because
Mother had received reunification services for, but failed to
reunify with, her older sons, and she had not made reasonable
efforts to address the issues that had led to the removal of the
other children. Specifically, DCFS argued Mother’s mental
health problem was one of the reasons the older children had
been removed, and her untreated mental health issues were a
primary reason for the present dependency proceedings. There
was no evidence Mother had addressed her mental health
problems, and she just became upset when asked what mental
health care she had received.
       K.J.’s counsel joined in DCFS’s request for denial of
reunification services, noting there was “really just no evidence”
Mother had made any changes since the earlier dependency
proceedings. Mother’s counsel agreed her mental health had
“always” been the main issue. She asked the court to consider
Mother’s residence at a mental health facility since June 2019 a
sufficient showing she had been trying to address the mental
health problems “that have brought her here several times.”
       The court found by clear and convincing evidence
reunification services had been terminated for K.J.’s siblings and
Mother had not made a reasonable effort to treat the problems
that had led to the boys’ removal. The court denied reunification


4     The court also sustained allegations as to the alleged
father.




                                9
services and set a permanency planning hearing pursuant to
section 366.26.
      Mother filed a notice of appeal.
                           DISCUSSION
       Mother purports to appeal the denial of family reunification
services. Orders made at a hearing at which a permanency
planning hearing is set are not appealable and must be
challenged by a petition for extraordinary writ. (§ 366.26,
subd. (l)(1).) If a party is not present at the hearing where the
permanency planning hearing is set, the court clerk is required to
give notice of the requirement the orders be challenged by writ
petition. (Id., subd. (l)(3)(A)(ii); Cal. Rules of Court, rule
5.590(b)(2).) The record does not contain evidence the clerk
mailed a writ advisement to Mother. Accordingly, we treat
Mother’s appeal as a petition for extraordinary writ. (Maggie S.
v. Superior Court (2013) 220 Cal.App.4th 662, 671; Jennifer T. v.
Superior Court (2007) 159 Cal.App.4th 254, 260.)
       The juvenile court is required to order family reunification
services unless a statutory exception applies. (In re Albert T.
(2006) 144 Cal.App.4th 207, 217 (Albert T.).) The relevant
exception here is set forth in section 361.5, subdivision (b)(10):
Reunification services need not be provided to a parent when the
court finds, by clear and convincing evidence, that “[t]he court
ordered termination of reunification services for any siblings or
half-siblings of the child because the parent . . . failed to reunify
with the sibling or half sibling after the sibling or half sibling had
been removed from that parent . . . and that parent . . . has not
subsequently made a reasonable effort to treat the problems that
led to removal.”




                                 10
       Mother argues the evidence is insufficient to support the
court’s determinations she received reunification services with
respect to her older sons, she failed to reunify with them, and her
services were terminated. We review a finding that a fact has
been proven by clear and convincing evidence to determine
“whether the record as a whole contains substantial evidence
from which a reasonable fact finder could have found it highly
probable that the fact was true. In conducting its review, the
court must view the record in the light most favorable to the
prevailing party below and give appropriate deference to how the
trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020)
9 Cal.5th 989, 1011–1012.)
       Mother first contends DCFS failed to prove she, as opposed
to her sons or their father, received family reunification services.
She notes DCFS’s detention and jurisdictional/dispositional
reports in the present case stated the children received family
reunification services and did not specifically state she received
reunification services or her services were terminated because
she failed to reunify with the children. She also complains DCFS
did not provide supporting documentation regarding the 2012
dependency proceedings, “such as minute orders or case plans,
reflecting any reunification services Mother was ordered to
undergo, Mother’s progress with services or whether Mother’s
services were terminated because she failed to make progress.”
However, the evidence was sufficient to permit the court to
conclude by clear and convincing evidence Mother declined the
reunification services offered to her in the earlier dependency
proceeding involving her older sons. The status report for the




                                 11
July 2013 12-month review hearing stated, “Mother was offered
Court Family Reunification Services, but mother reported, ‘I do
not want to participate in reunification services because it is too
difficult.’ While mother had phone contact and face to face
contact with her children, mother was non-compliant to services
and was unable to reunify with her children.” Reunification
services were terminated at the 12-month hearing, and the
children subsequently were placed in a legal guardianship with
an extended family member. Consistent with this evidence,
DCFS reported to the juvenile court in the present case that in
the earlier dependency proceedings Mother “ultimately . . . did
not comply with services, resulting in mother not reunifying with
her children.” This evidence was sufficient to permit the juvenile
court to conclude under the clear and convincing evidence
standard that the court ordered termination of Mother’s
reunification services for the older children because she failed to
reunify with them after they were removed from her custody.
(§ 361.5, subd. (b)(10).)
       Mother also contends DCFS failed to establish by clear and
convincing evidence she had not subsequently made reasonable
efforts to treat the problems leading to the removal of K.J.’s
siblings. However, Mother acknowledged her longstanding
mental health problems to DCFS, telling the social worker she
had been diagnosed with paranoid schizophrenia, bipolar
disorder, depression, and suicidal ideation at the age of 13. She
had previously admitted the incident leading to her older
children’s removal happened because she had stopped taking her
medications, and she reported her mental health problems had
worsened since that time. When Mother was released on parole
in 2018, she was placed in a residential facility where she was




                                12
required to attend classes and an outpatient clinic for her mental
health treatment. The parole officer had no information about
Mother’s participation in mental health treatment while she was
at the facility, but the facility reported Mother was noncompliant
with services, and she soon left the program without permission.
As of March 2019 she was noncompliant with her prescribed
psychotropic medications and acknowledged discontinuing them.
Mother failed to appear for her psychiatric appointment on April
8, 2019. A nurse went to the home a few days later and found
Mother suicidal and not taking her medications. Recognizing the
severity of her untreated mental health problems, Mother had
reported to family members she was depressed. She told the
police she was not fit to be a parent when she attempted to
relinquish K.J., and she also told her oldest son the best thing
she could do was to give up K.J. until she could “get back on
track.” On this evidence the juvenile could conclude by clear and
convincing evidence Mother had had not made reasonable efforts
to treat the problems that led to the removal of K.J.’s siblings.
       As Mother points out, there was evidence she began
receiving mental health services after K.J. was detained from
her. However, she fails to explain how her six months of services,
beginning only after K.J. was removed from her custody,
establish the evidence was insufficient to support the juvenile
court’s conclusion or constituted reasonable efforts to treat the
problems that had resulted in the removal of her older children
seven years before. (See R.T. v. Superior Court (2012)
202 Cal.App.4th 908, 914 [“It is certainly appropriate for the
juvenile court to consider the duration, extent, and context of the
parent’s efforts, as well as any other factors relating to the
quality and quantity of those efforts, when evaluating the effort




                                13
for reasonableness. And while the degree of progress is not the
focus of the inquiry, a parent’s progress, or lack of progress, both
in the short and long term, may be considered to the extent it
bears on the reasonableness of the effort made”].)
       Mother likens the instant matter to Albert T., contending
that in both cases DCFS failed to prove the parent had not made
reasonable efforts to address the problems that led to removal.
In Albert T., the juvenile court failed to make a finding the
mother had not made a reasonable effort to treat the problem
that led to the child’s removal; there was no evidence that the
problem the mother allegedly had not addressed had been the
basis for removal of the sibling; and there was evidence the
mother had completed numerous court-ordered and voluntary
services designed to address the problem. (Albert T., supra,
144 Cal.App.4th. at pp. 218–221.) Here, unlike in Albert T., the
court expressly found the requirements of section 361.5,
subdivision (10) were met, so we are not asked to imply a finding;
additionally, the evidence before the court indicated Mother had
failed to treat her worsening mental health problems, left a
residential program that provided mental health services, and
discontinued her prescribed psychotropic medications.
       Relying on In re D.H. (2014) 230 Cal.App.4th 807, Mother
argues there was no evidence what services, if any, were provided
in the earlier dependency matter, and therefore no way for the
juvenile court to determine “whether Mother had repeatedly
received services for the same problems and been unsuccessful in
remedying them.” In In re D.H., however, the problem the father
had failed to address was not the problem that had led to the
children’s removal in the earlier matter. (Id. at p. 816.) That is
not the case here. Mother’s untreated mental health problems




                                14
were one of the reasons for the older siblings’ removal from the
home. In both the 2012 and 2019 dependency proceedings
Mother admitted she had not been taking her psychotropic
medications at the time of the incidents prompting DCFS
intervention. As Mother’s counsel said at disposition, “[T]he
main issue in this case has always been Mother’s mental health,”
and her mental illness was “the issue that ha[s] brought her here
several times.” The court specifically found at the jurisdictional
hearing, in a finding Mother has not challenged, the older
siblings “received permanent placement services due to the
mother’s mental and emotional health.” In this context, more
detail about the services offered to Mother years earlier would
have been of limited utility given her total refusal of services and
the passage of time. Mother’s ongoing, escalating mental health
problems and continued failure to take her medication in 2019
are much more relevant in establishing the reasonableness of her
efforts to address the problems that led to the older boys’ removal
than are more details about the services she declined in 2013.
The evidence was sufficient to support the denial of reunification
services.




                                15
                         DISPOSITION
     The petition for extraordinary relief is denied.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          STRATTON, J.

We concur:




             BIGELOW, P. J.




             WILEY, J.




                               16